DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive.
On pages 5-6 regarding prior art rejections Applicant argues Firstenberg teaches their fins as being the same material as the coating ([0032]). 
The Examiner respectfully disagrees, noting that Firstenberg teaches the coating 56 and pillars 54 can be made of the same, or different materials. See [0042]). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 10, 20-21, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Firstenberg et al. (US 20130268063 A1) hereinafter known as Firstenberg.
Regarding claim 1 Firstenberg discloses a medical stent (Figure 11/1) extending from a first end (46) to a second end (48) comprising:
an expandable ([0031]) metal structure ([0045] metal stent) extending from the first to second end (Figures 1/11) which is expandable and collapsible ([0031]) and includes an inner (42) and outer surface (44); 
a polymer coating disposed over the expandable metal structure (Figure 2 item 56);
a plurality of spacer fins extending above an outer surface of the polymer coating (Figures 1-2 item 54; Figure 5),
wherein the spacer fins are formed of a material different from that of the expandable metal structure ([0045] the stent is formed of metal; [0041] the micropillars are made of a polymer) and the polymer coating ([0042] coating 54 and fins 54 are formed of different materials).
Regarding claims 5-6 Firstenberg discloses the stent of claim 1 substantially as is claimed,
wherein Firstenberg further discloses the base of the fins and coating are integral with one another so that a top of the fin projects above the coating (Figure 2 and Abstract shows the fins 54 extending upward from the base 56 thickness). 
The Examiner notes that the base of the fins being encapsulated within the polymer coating with their apex being exposed radially above the coating, and/or the fins being formed separately, and the ends being then encapsulated within the coating, both appear to amount to a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Firstenberg, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.).  Notably, whether or not the polymeric fins 54 are formed first and stuck into the coating 56 to encapsulate the ends, the end resulting structure of Firstenberg meets both claim limitations.
Regarding claim 10 Firstenberg discloses the stent of claim 1 substantially as is claimed,
wherein Firstenberg further discloses the fins are aligned perpendicularly to a longitudinal axis of the expandable metal structure (Figure 1 shows the fins being aligned circumferentially).
Regarding claim 20 see the rejection to claims 1 and 5 above.
Regarding claim 21 Firstenberg discloses the stent of claim 20 substantially as is claimed,
wherein Firstenberg further discloses the expandable metal structure is a braided structure (Figure 11; [0004] braided structure of the stent).
Regarding claim 24 see the rejection to claim 10 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firstenberg as is applied above in view of Lim et al. (US 9173733 B1) hereinafter known as Lim.
Regarding claim 2 Firstenberg discloses the stent of claim 1 substantially as is claimed,
but is silent with regards to the spacer fins being formed of a biodegradable material.
However, regarding claim 2 Lim teaches wherein airway stents include degradable coatings thereupon (Column 6 lines 20-11, 40-42, 63-34). Firstenberg and Lim are involved in the same field of endeavor, namely tracheal stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Firstenberg so that the fins are made of a degradable material such as is taught by Lim in order to allow the therapeutic agent to degrade upon implantation, thus releasing their therapeutic benefit to the patient. The Examiner notes such a release mechanism is very common within the art. 
Regarding claim 3 the Firstenberg Lim Combination teaches the stent of claim 2 substantially as is claimed,
wherein Firstenberg further discloses the fins include a therapeutic agent ([0041]). See also the Combination in the rejection to claim 2 above, in which the fins, having the drug-containing degradable coating thereupon would be considered to likewise have the therapeutic agent. 
Regarding claim 22 see the rejection to claim 2 above.
Regarding claim 23 see the rejection to claim 3 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/06/22